OPINION ON REHEARING
PARKS, Judge:
On March 2, 1988, this Court reversed appellant’s convictions in Case No. CRF-*75483-105, remanding for a new trial. Appellant has filed a petition for rehearing, asking this Court reconsider this matter. He urges that the evidence was insufficient to support his conviction for Commercial Gambling, thereby forclosing a new trial as to this particular charge. In support of his proposition, he cites Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed. 2d 1 (1978). The ruling in Burks precludes a new trial if a conviction is reversed based on insufficient evidence.
The test used to determine the sufficiency of evidence was enunciated by this Court in Spuehler v. State, 709 P.2d 202, 203 (Okla.Crim.App.1985), which adopted the standard set forth in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed. 560 (1979):
[W]hether, after reviewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime charged beyond a reasonable doubt.
Specifically, appellant indicates his Spueh-ler claim is based on the insufficiency of evidence to show possession of the facilities which were used in the gambling operation.
A proper determination of this issue requires a review of the evidence presented with regard to the commercial gambling conviction. Officer Wilson of the Tulsa Police Department testified he found gambling slips in the fireplace, a stamp used in the game “policy”, and adding machine tapes showing dollar totals. He explained, in depth, how the game “policy” was run and the paraphenalia required to monitor the game. He explained that the various adding machines and portable telephones found in the house were needed to run a large game of “policy”.
Officer Konkler testified that he was in charge of the search of the house located at 719 N. 23rd West Avenue. After obtaining a search warrant, Officer Konkler went to the house and knocked on the door. Appellant opened the door, and seeing police officers, slammed the door and locked it. Konkler obtained entrance to the house by kicking in the door. Subsequently, appellant was arrested.
Officer Arent, also of the Tulsa Police Department, testified he found a bank statement addressed to appellant during the search of the house located at 719 N. 23rd West Avenue. This is the same location where the gambling paraphenalia was found. Obviously, appellant received mail at this address. Furthermore, appellant possessed keys to the house.
Officer Siebert testified he discovered “shake stamps,” “shake pills,” and betting slips. All of these things are needed to coordinate a large game of “policy.” There was also testimony that appellant was seen leaving the residence on the previous day. Appellant returned after a couple of hours and remained there overnight.
Appellant argues this evidence is insufficient to show ownership of the premises. After a careful reading of the statute under which appellant was charged, we do not believe that “ownership” is a required element; rather, the State must prove that appellant was in possession of the facilities used for gambling purposes. See 21 O.S. 1981, § 982. Although the evidence is circumstantial, there were sufficient facts, such as appellant’s continued presence in the house, receiving mail at that address, and having a key to the house, from which a “rational trier of fact” could determine possession. The evidence also supports a finding of “receiving, recording or forwarding of bets” in light of all the gambling paraphenalia found in the house.
Accordingly, this assignment of error is without merit. Therefore, in light of our previous opinion, this cause is remanded for a new trial.
IT IS SO ORDERED.
BRETT, P.J., and BUSSEY, J., concur.